Case 0:20-cv-61318-RKA Document 1 Entered on FLSD Docket 07/01/2020 Page 1 of 10



                                      UNITED STATES DISTRICT COURT
                                      SOUTHERN DISTRICT OF FLORIDA

                                               CASE NO.: 0:20-cv-61318

  PAMELA TITUS,

         Plaintiff,

  v.

  MERRICK BANK CORPORATION,
  and RESURGENT CAPITAL SERVICES L.P.

        Defendants.
  _______________________________________/

                            COMPLAINT AND DEMAND FOR JURY TRIAL
                                 INJUNCTIVE RELIEF SOUGHT

         Plaintiff Pamela Titus (“Plaintiff”) sues Defendant Merrick Bank Corporation and

  Defendant Resurgent Capital Services L.P. (collectively, the “Defendants”) for violations of 15

  U.S.C §1692 et seq., the Fair Debt Collection Practices Act (“FDCPA”), and Fla. Stat. § 559.55 et

  seq., the Florida Consumer Collection Practices Act (“FCCPA”).

                                           JURISDICTION AND VENUE

         1.         Jurisdiction of this Court arises under 15 U.S.C. §1692k(d), 28 U.S.C. § 1331, and

  28 U.S.C. § 1337.

         2.         Supplemental jurisdiction exists for the claims arising under FCCPA pursuant to

  28 U.S.C. § 1367.

         3.         Venue in this District is proper because Plaintiff resides here, Defendants transacts

  business here, and the complained conduct of Defendants occurred here.




                                                                                                                 PAGE | 1 of 10
                                      LAW OFFICES OF JIBRAEL S. HINDI, PLLC
              110 SE 6th Street, 17th Floor | Ft. Lauderdale, Florida 33301 | Phone (954) 907-1136 | Fax (855) 529-9540
                                                        www.JibraelLaw.com
Case 0:20-cv-61318-RKA Document 1 Entered on FLSD Docket 07/01/2020 Page 2 of 10



                                                            PARTIES

          4.         Plaintiff is a natural person, and a citizen of the State of Florida, residing in Broward

  County, Florida.

          5.         Defendant Resurgent Capital Services L.P. (“Defendant-DC”) is a limited

  partnership, with its principal place of business located in Greensville, South Carolina.

          6.         Defendant-DC engages in interstate commerce by regularly using telephone and

  mail in a business whose principal purpose is the collection of debts.

          7.         At all times material, Defendant-DC was acting as a debt collector in respect to the

  collection of Plaintiff’s debts.

          8.         Defendant Merrick Bank Corporation (“Defendant-Creditor”) is a Utah

  corporation, with its principal place of business located in Midvale, Utah.

          9.         At all times material, Defendant-Creditor was the creditor of the debts Defendant-

  DC sought to collect from Plaintiff.

                                            DEMAND FOR JURY TRIAL

          10.        Plaintiff, respectfully, demands a trial by jury on all counts and issues so triable.

                                              FACTUAL ALLEGATIONS

          11.        This action involves the debt arising from a transaction between Defendant-

  Creditor, the original creditor, and Plaintiff involving an unsecured line of credit, of which was

  primarily for the personal benefit of Plaintiff, Plaintiff’s family, as well as members of Plaintiff’s

  household (the “Consumer Debt”). Plaintiff is the alleged debtor of the Consumer Debt.

          12.        Defendant-Creditor is the current creditor of the Consumer Debt.

          13.        Defendant-DC is a debt collector governed by both the FDCPA and FCCPA.




                                                                                                                  PAGE | 2 of 10
                                       LAW OFFICES OF JIBRAEL S. HINDI, PLLC
               110 SE 6th Street, 17th Floor | Ft. Lauderdale, Florida 33301 | Phone (954) 907-1136 | Fax (855) 529-9540
                                                         www.JibraelLaw.com
Case 0:20-cv-61318-RKA Document 1 Entered on FLSD Docket 07/01/2020 Page 3 of 10



           14.     Defendant-DC is a business entity engaged in the business of soliciting consumer

  debts for collection.

           15.     Defendant-DC is a business entity engaged in the business of collecting consumer

  debts.

           16.     Defendant-DC regularly collects or attempts to collect, directly or indirectly, debts

  owed or due or asserted to be owed or due another.

           17.     At all times material, Defendant-DC was acting as a debt collector in respect to the

  collection of the Consumer Debt.

           18.     Defendant-DC is an entity required to register with the Florida Office of Financial

  Regulation as a “Consumer Collection Agency” to lawfully collect consumer debts in Florida.

           19.     The Consumer Debt is a debt which Defendant-DC must possess a valid Consumer

  Collection Agency license to lawfully collect or attempt to collect from Plaintiff.

           20.     Defendant-DC is registered with the Florida Office of Financial Regulation as a

  “Consumer Collection Agency.”

           21.     Defendant-DC’s “Consumer Collection Agency” license number is CCA0900145.

           22.     For Defendant-DC’s “Consumer Collection Agency” license to remain valid,

  Defendant-DC is required to maintain, at minimum, all records specified in Rule 69V-180.080,

  Florida Administrative Code, and keep such records current within one week of the current date.

           23.     Rule 69V-180.080(3)(e) of the Florida Administrative Code commands that

  Defendant-DC shall maintain: “[t]he debtor’s account of activity disclosing… a record of

  payments made by the debtor, including the date received and the amount and balance owing.”

           24.     Rule 69V-180.080(9)(a)-(b) of the Florida Administrative Code commands that

  Defendant-DC shall maintain: “basic information about the debt including, at minimum…

                                                                                                                PAGE | 3 of 10
                                     LAW OFFICES OF JIBRAEL S. HINDI, PLLC
             110 SE 6th Street, 17th Floor | Ft. Lauderdale, Florida 33301 | Phone (954) 907-1136 | Fax (855) 529-9540
                                                       www.JibraelLaw.com
Case 0:20-cv-61318-RKA Document 1 Entered on FLSD Docket 07/01/2020 Page 4 of 10



  [d]ocumentation of the debt provided by the creditor,” as well as “[t]he date the debt was incurred

  and the date of the last payment.”

          25.     Defendant-DC maintains all the records specified in Rule 69V-180.080, Florida

  Administrative Code.

          26.     The records specified by Rule 69V-180.080, Florida Administrative Code, of which

  Defendant-DC does maintain, are current to within one week of the current date.

          27.     The Consumer Debt is comprised of principal, interest, and fees, whereby the total

  amount of the Consumer Debt, pursuant to the agreement underlying the Consumer Debt, is subject

  to increase based on the principal portion of the Consumer Debt and the interest and fees which

  said principal is subject thereto.

          28.     On September 29, 2009, Defendant-Creditor conveyed a limited power of attorney

  to Defendant-DC for purposes of engaging in certain collection efforts on its (Defendant-

  Creditor’s) behalf, including, but not limited to the filing of bankruptcy proof of claim. Thereafter,

  or contemporaneous therewith, the Consumer Debt was assigned and/or referred to Defendant-DC

  for collection under the terms of said power of attorney.

          29.     In referring and/or assigning the collection of the Consumer Debt to Defendant-

  DC, Defendant-Creditor disclosed to Defendant-DC false information about Plaintiff and/or

  information that Defendant-DC had no legitimate business need for, the likes of which affected

  the reputation of Plaintiff. For example, Defendant-Creditor falsely disclosed to Defendant-DC

  (the “Disclosure”), among other things, that the Consumer Debt allegedly owed by Plaintiff to

  Defendant-Creditor was comprised entirely of principal, and in so doing, otherwise misrepresented

  the amount and character of the Consumer Debt owed by Plaintiff.




                                                                                                               PAGE | 4 of 10
                                    LAW OFFICES OF JIBRAEL S. HINDI, PLLC
            110 SE 6th Street, 17th Floor | Ft. Lauderdale, Florida 33301 | Phone (954) 907-1136 | Fax (855) 529-9540
                                                      www.JibraelLaw.com
Case 0:20-cv-61318-RKA Document 1 Entered on FLSD Docket 07/01/2020 Page 5 of 10



         30.      The Disclosure affected Plaintiff’s reputation. For example, the disclosure affected

  Plaintiff’s reputation regarding the repayment of debts, Plaintiff’s reputation of truthfulness,

  Plaintiff’s reputation of solvency, and Plaintiff’s reputation regarding trustworthiness.

         31.      By way of documents and information Defendant-DC maintains in accordance with

  Rule 69V-180.080, Florida Administrative Code: [1] Defendant-DC knew the Consumer Debt was

  comprised of principal, interest, and fees; [2] Defendant-DC knew that the total amount of the

  Consumer Debt was the sum of the principal portion of the Consumer Debt and the interest and

  fees said principal amount is subject thereto; and [3] Defendant-DC knew the Consumer Debt was

  subject to increase based on the amount of the principal portion of the Consumer Debt and the

  interest and fees which said principal is subject thereto.

         32.      On September 18, 2019, due to Plaintiff’s overall financial situation, Plaintiff filed

  a Chapter 13 bankruptcy petition.

         33.      Upon learning of the filing of Plaintiff’s Chapter 13 bankruptcy petition,

  Defendant-DC, acting on behalf of Defendant-Creditor, and consistent with the terms of its power

  of attorney, filed a proof of claim in Plaintiff’s bankruptcy case, alleging Plaintiff owed Defendant-

  Creditor $1,691.85 in principal only (the “POC”) with respect to the Consumer Debt.

         34.      The POC is a representation, means, and otherwise communication in connection

  with the collection of the Consumer Debt.

         35.      The POC was signed under penalty of perjury by Defendant-DC’s employee, Susan

  Gaines, who, when signing the proof of claim, was acting within the course and scope of his or her

  employment with Defendant-DC.

         36.      By signing the POC under penalty of perjury and on behalf of Defendant-DC, Susan

  Gaines falsely represented the principal portion of the Consumer Debt as being $1,691.85. Further,

                                                                                                               PAGE | 5 of 10
                                    LAW OFFICES OF JIBRAEL S. HINDI, PLLC
            110 SE 6th Street, 17th Floor | Ft. Lauderdale, Florida 33301 | Phone (954) 907-1136 | Fax (855) 529-9540
                                                      www.JibraelLaw.com
Case 0:20-cv-61318-RKA Document 1 Entered on FLSD Docket 07/01/2020 Page 6 of 10



  by signing the POC under penalty of perjury and on behalf of Defendant, Susan Gaines falsely

  represented the total amount of the Consumer Debt as being only principal and containing no

  interest or fees.

                                           COUNT I.
                           VIOLATION OF 15 U.S.C. § 1692e & § 1692e(2)(A)
                                     (against Defendant-DC)

          37.      Plaintiff incorporates above-paragraphs 1-36 as though fully stated herein.

          38.      Section 1692e of the FDCPA prohibits the use of “false, deceptive, or misleading

  representation or means in connection with the collection of any debt.” 15 U.S.C. §1692e. The

  sixteen subsections of §1692e set forth a non-exhaustive list of practices that fall within this ban,

  including, but not limited to: “[t]he false representation of the character, amount, or legal status

  of any debt.” 15 U.S.C. 1692e(2)(A). (emphasis added).

          39.      By and through the POC, Defendant-DC falsely represented both the character and

  amount of the Consumer Debt to the least sophisticated consumer. In this light, Defendant-DC’s

  mischaracterization of the Consumer Debt constitutes an injurious withhold of information that

  the FDCPA required Defendant-DC to disclose to Plaintiff, as well as an invasion of Plaintiff’s

  right to such information.

          40.      Here, the POC falsely characterizes accrued interest charges and fees as principal.

  In so doing, Defendant-DC causes the least sophisticated consumer to believe, for example, that

  Consumer Debt was only principal1 and, as such, not otherwise subject to increase by way of


  1
    The Oxford English Dictionary defines principal when used in the sense “[o]f money” as
  “[c]onstituting the primary or original sum; that is the main or capital sum invested or lent, and
  yielding interest or income; capital, capitalized.” Oxford English Dictionary, Second Edition,
  1989. Further, the applicable definition of “principal” from Webster's Third New International
  Dictionary (Philip Babcock Gove Edition, 1986) is “a capital sum placed at interest, due as a debt,
  or used as a fund.” Id. at 1802.

                                                                                                                PAGE | 6 of 10
                                     LAW OFFICES OF JIBRAEL S. HINDI, PLLC
             110 SE 6th Street, 17th Floor | Ft. Lauderdale, Florida 33301 | Phone (954) 907-1136 | Fax (855) 529-9540
                                                       www.JibraelLaw.com
Case 0:20-cv-61318-RKA Document 1 Entered on FLSD Docket 07/01/2020 Page 7 of 10



  interest and fees. Not only is such a portrayal of the Consumer Debt false, but it was a portrayal

  which Defendant-DC knew to be false assuming Defendant-DC maintains the documents and

  information Defendant-DC is required to maintain to retain a valid consumer collection license in

  Florida.

          41.      Further, with respect to the amount of the Consumer Debt, Defendant-DC falsely

  represents the principal portion of the Consumer Debt as being $1,691.85. In so doing, Defendant-

  DC causes the least sophisticated consumer to believe, for example, that he or she owes Defendant-

  Creditor an amount greater than the $1,691.85, because the POC falsely identifies $1,691.85 as

  only being principal and the total amount owed is principal plus interest and fees.

          42.      WHEREFORE, Plaintiff requests this Court to enter a judgment against Defendant-

  DC, awarding Plaintiff the following relief:

                   (a)       Statutory damages as provided by 15 U.S.C. §1692k;

                   (b)       Costs and reasonable attorneys’ fees pursuant to 15 U.S.C. §1692k; and

                   (c)       Any other relief that this Court deems appropriate under the circumstances.

                                                COUNT II.
                                 VIOLATION OF FLA. STAT. § 559.72(9)
                               (against Defendant-DC and Defendant-Creditor)

          43.      Plaintiff incorporates by reference paragraphs 1-36 of this Complaint as though

  fully stated herein.

          44.      Pursuant to § 559.72(9) of the FCCPA, in collecting consumer debts, no person

  shall: “[c]laim, attempt, or threaten to enforce a debt when such person knows that the debt is not

  legitimate, or assert the existence of some other legal right when such person knows that the right

  does not exist.” Fla Stat. § 559.72(9) (emphasis added).




                                                                                                                PAGE | 7 of 10
                                     LAW OFFICES OF JIBRAEL S. HINDI, PLLC
             110 SE 6th Street, 17th Floor | Ft. Lauderdale, Florida 33301 | Phone (954) 907-1136 | Fax (855) 529-9540
                                                       www.JibraelLaw.com
Case 0:20-cv-61318-RKA Document 1 Entered on FLSD Docket 07/01/2020 Page 8 of 10



         45.      Here, Defendant-DC knew that the Consumer Debt was not entirely comprised of

  principal and otherwise subject to interest and fees. Despite knowing this, Defendant-DC

  misrepresented the Consumer Debt as being entirely principal by and through the POC and

  otherwise attempted to collect an erroneous portrayal of the Consumer Debt from Plaintiff. In so

  doing, Defendant-DC violated § 559.72(9) of the FCCPA.

         46.      At minimum, Defendant-DC acted with apparent authority in attempting to collect

  the Consumer Debt on Defendant-Creditor’s behalf. Defendant-DC sought to collect the Consumer

  Debt from Plaintiff because Defendant-DC had contracted with Defendant-Creditor for the

  provision of such services.

         47.      Defendant-Creditor purposely provided Defendant-DC with the information to

  collect the Consumer Debt from Plaintiff, of which included Plaintiff’s contact information, the

  nature of the Consumer Debt, and the amount purportedly owed by Plaintiff.

         48.      As such, the above-mentioned violation of § 559.72(9) is the result of Defendant-

  DC’s acts and/or omissions, whereby such acts and/or omission occurred within the scope and

  course of agency between Defendant-DC and Defendant-Creditor, and as a result, Defendant-

  Creditor is vicariously liable for such FCCPA violation.

         49.      WHEREFORE, Plaintiff, respectfully, requests this Court to enter a judgment

  against Defendant-DC and Defendant-Creditor, awarding Plaintiff the following relief:

                  (a)       Statutory as provided under Fla. Stat. §559.77(2);

                  (b)       An injunction prohibiting Defendants from engaging in further collection
                            activities directed at Plaintiff that are in violation of the FCCPA;

                  (c)       Costs and reasonable attorneys’ fees pursuant to Fla. Stat. §559.77(2); and

                  (d)       Any other relief that this Court deems appropriate under the circumstances.


                                                                                                               PAGE | 8 of 10
                                    LAW OFFICES OF JIBRAEL S. HINDI, PLLC
            110 SE 6th Street, 17th Floor | Ft. Lauderdale, Florida 33301 | Phone (954) 907-1136 | Fax (855) 529-9540
                                                      www.JibraelLaw.com
Case 0:20-cv-61318-RKA Document 1 Entered on FLSD Docket 07/01/2020 Page 9 of 10



                                               COUNT III
                                 VIOLATION OF FLA. STAT. § 559.72(9)
                                      (against Defendant-Creditor)

         50.      Plaintiff incorporates by reference paragraphs 1-36 of this Statement of Claim as

  though fully stated herein.

         51.      Pursuant to § 559.72(5) of the FCCPA, in collecting consumer debts, no person

  shall: “[d]isclose to a person other than the debtor or her or his family information affecting the

  debtor’s reputation, whether or not for credit worthiness, with knowledge or reason to know that

  the other person does not have a legitimate business need for the information or that the

  information is false.” Fla Stat. § 559.72(5) (emphasis added).

         52.      As stated above, in referring and/or assigning the collection of the Consumer Debt

  to Defendant-DC, Defendant-Creditor disclosed to Defendant-DC false information about Plaintiff

  and/or information that Defendant-DC had no legitimate business need for, the likes of which

  affected the reputation of Plaintiff. By and through the Disclosure, for example, Defendant-

  Creditor falsely disclosed to Defendant-DC that the Consumer Debt allegedly owed by Plaintiff to

  Defendant-Creditor was comprised entirely of principal, and in so doing, otherwise misrepresented

  the amount and character of the Consumer Debt owed by Plaintiff.

         53.      The Disclosure affected Plaintiff’s reputation regarding the repayment of debts,

  Plaintiff’s reputation of truthfulness, Plaintiff’s reputation of solvency, and Plaintiff’s reputation

  regarding trustworthiness.

         54.      Thus, in light of the above, by disclosing false information regarding to the

  Consumer Debt allegedly owed by Plaintiff to Defendant-DC, Defendant-Creditor violated §

  559.72(5) of the FCCPA.




                                                                                                               PAGE | 9 of 10
                                    LAW OFFICES OF JIBRAEL S. HINDI, PLLC
            110 SE 6th Street, 17th Floor | Ft. Lauderdale, Florida 33301 | Phone (954) 907-1136 | Fax (855) 529-9540
                                                      www.JibraelLaw.com
Case 0:20-cv-61318-RKA Document 1 Entered on FLSD Docket 07/01/2020 Page 10 of 10



         55.      WHEREFORE, Plaintiff, respectfully, requests this Court to enter a judgment

  against Defendant-Creditor, awarding Plaintiff the following relief:

                  (a)       Statutory and actual damages as provided under Fla. Stat. §559.77(2);

                  (b)       An injunction prohibiting Defendant-Creditor from engaging in further
                            collection activities directed at Plaintiff that are in violation of the FCCPA;

                  (c)       Costs and reasonable attorneys’ fees pursuant to Fla. Stat. §559.77(2); and

                  (d)       Any other relief that this Court deems appropriate under the circumstances.

         DATED: July 1, 2020
                                                                Respectfully Submitted,

                                                                 /s/ Jibrael S. Hindi                                   .
                                                                JIBRAEL S. HINDI, ESQ.
                                                                Florida Bar No.: 118259
                                                                E-mail:      jibrael@jibraellaw.com
                                                                THOMAS J. PATTI, ESQ.
                                                                Florida Bar No.: 118377
                                                                E-mail:      tom@jibraellaw.com
                                                                THE LAW OFFICES OF JIBRAEL S. HINDI
                                                                110 SE 6th Street, Suite 1744
                                                                Fort Lauderdale, Florida 33301
                                                                Phone:       954-907-1136
                                                                Fax:         855-529-9540




                                                                                                             PAGE | 10 of 10
                                    LAW OFFICES OF JIBRAEL S. HINDI, PLLC
            110 SE 6th Street, 17th Floor | Ft. Lauderdale, Florida 33301 | Phone (954) 907-1136 | Fax (855) 529-9540
                                                      www.JibraelLaw.com
